Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney S. Peter Ludwig on February 18, 2021.

The application has been amended as follows: 
IN THE CLAIMS 
***Examiner’s note: the below changes are made to correct the inadvertent deletion of the previous claim 34 (see claims filed August 12, 2020) and the consequential renumbering of the successive claims.  The claims filed November 24, 2020, are renumbered as follows to correct these issues.***
(Bold text indicates changes; Underlined text “Xyz” indicates additions; and Crossed-out text “” and text within double brackets “[[Xyz]]” indicates deletions):


34.     A flushable fluid handling assembly according to claim 32 and wherein said syringe is fixedly connected to said second port and includes an axially displaceable plunger.  **(This change merely reinstates the inadvertently deleted previous claim 34.)**
[[34]] 35.     A flushable fluid handling assembly according to claim 32 and also comprising a second fluid flow guide extending radially and partially bifurcating said second port, said second fluid flow guide being associated with said at least one fluid flow passageway.
[[35]] 36.     A flushable fluid handling assembly according to claim 35 and wherein said syringe has a luer connector having an interior volume and said second port is sealingly threadably connected to said luer connector.
[[36]] 37.     A flushable fluid handling assembly according to claim 36 and wherein said at least one fluid passageway is configured for enabling flushing of at least one of said interior volume of said luer connector and said second port by a fluid flow which does not flow entirely through said second port whose internal volume is being flushed.
[[37]] 38.     A flushable fluid handling assembly according to claim 36 and wherein said first fluid flow guide and said second fluid flow guide are configured to be selectively arranged along a single axis for enabling flushing of at least one of said interior volume and said second port.
[[38]] 39.     A flushable fluid handling assembly according to claim 36 and wherein:

said first fluid flow guide and said at least one fluid passageway are configured for enabling flushing at least one of said second port and said interior volume by a fluid flow which does not flow entirely through said second port whose internal volume is being flushed when said housing element and said handle element are in at least one of said multiple mutual positions.
[[39]] 40.     A flushable fluid handling assembly according to claim 36 and wherein:
said handle element and said housing element are arrangeable in multiple mutual positions; and
said first fluid flow guide, said second fluid flow guide, which is selectively arranged along a single axis with said first fluid flow guide, and said at least one fluid
passageway are configured for enabling flushing at least one of said second port and said interior volume by a fluid flow which does not flow entirely through said second port whose internal volume is being flushed when said housing element and said handle element are in at least one of said multiple mutual positions.
[[40]] 41.     A flushable fluid handling assembly according to claim 32 and wherein said syringe is adapted for use in a blood sampling procedure.
[[41]] 42.     A flushable fluid handling assembly according to claim 32 and wherein said at least one fluid passageway being defined by at least one recess formed on a peripheral surface of said handle element.
[[42]] 43.    (Currently Amended) A flushable fluid handling assembly according to claim 32 and wherein said fluid flow guide comprising an outward facing edge adapted to 
[[43]] 44.     A flushable fluid handling assembly according to claim 32 and also comprising a valve located within the at least one of first, second and third ports.
[[44]] 45.     A flushable fluid handling assembly according to claim 44 and wherein said valve has an open first end and a normally closed second end.
[[45]] 46.     A flushable fluid handling assembly according to claim 44 and wherein said at least one fluid passageway is configured for enabling flushing an internal volume of said valve.
[[46]] 47.     A flushable fluid handling assembly according to claim [[33]] 32 and wherein an edge of said flow guide sealingly engages said inner facing wall of said central bore to prevent fluid communication between any of said first, second and third ports.
[[47]] 48.     A flushable fluid handling assembly according to claim [[33]] 32 and wherein an edge of said flow guide sealingly radially extends towards said inner facing wall of said central bore to permit fluid communication between at least two of said at least one of said first, second and third ports.
[[48]] 49.     A flushable fluid handling assembly according to claim 42 and wherein said at least one recess is partially bifurcated by said first fluid flow guide.
[[49]] 50.     A flushable fluid handling assembly according to claim 42 and wherein displacement of said plunger enables passage of fluid between an inner volume of said syringe and said at least one fluid passageway.
[[50]] 51.     A flushable fluid handling assembly according to claim 36 and also comprising a valve located within the at least one of first, second and third ports, and wherein engagement of said luer connector and said valve activates flow of liquid through said at least one fluid passageway.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 32 is allowed because in incorporates the subject matter of a previously indicated allowable, canceled claim 33, see non-final office action mailed August 28, 2020. 
Claims 34-51 are allowed because they require all the limitations of an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAILEY K. DO/Primary Examiner, Art Unit 3753